                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



Bolivar Emilio-Medlna,

      Movant,                               Civil Case No. 19-cv-1455

      V.                                    Criminal Case No. 2:16-cr-17

United States of America,                   Judge Michael H. Watson

      Respondent.                           Magistrate Judge Kimberiy A. Joison


                                       ORDER

      On May 6, 2019, the Magistrate Judge Issued a Report and

Recommendation ("R&R"), EOF No. 453, recommending that Movant's motion to

vacate, set aside, or correct sentence under § 2255, EOF No. 451, be denied

without prejudice. Although the parties were explicitly advised of the right to

object to the R&R, and of the consequences of failing to do so, no objections

have been filed. The R&R is, therefore, ADOPTED and AFFIRMED. Petitioner's

§ 2255 motion is DENIED without prejudice. EOF No. 451.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court must also assess whether to issue a

certificate of appealability. See a/so 28 U.S.C. § 2253{c)(1 )(B). Petitioner has

waived, however, the right to file an appeal by failing to file objections to the

Magistrate Judge's R&R. See Thomas v. Am, 474 U.S. 140,147 (1985); United
States V. Walters, 638 F.2d 947, 950 {6th CIr. 1981). The Court therefore

declines to issue a certificate of appealability.

      IT IS SO ORDERED.



                                             lAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case Nos. 2:16-cr-17; 2:19-cv-1455                                    Page 2 of 2
